     Case 1:16-cr-00281-PGG Document 873
                                     872 Filed 06/19/20
                                               06/17/20 Page 1 of 1




                            RICHARD B. LIND
                              Attorney at Law
                      575 Lexington Avenue – 4th Floor
                         Telephone: (212) 888-7725
                        Email: rlind@lindlawyer.com
                                                    June 17, 2020

By ECF

Hon. Paul G. Gardephe
United States District Judge
U.S. Courthouse
40 Center Street
New York, NY 10007

               Re:     United States v. David Cherry
                       16 Cr. 281 (PGG)

Dear Judge Gardephe:

        I am lead CJA counsel for Defendant David Cherry in the above-referenced
matter. On June 16, the Court entered an Order (Doc. 870), adjourning the sentencing
of Defendant Cherry from June 30 to August 26, 2020. I will not be available on that
date because of a long-planned vacation. Accordingly, I request that the sentence be
adjourned to the week of September 14. I have communicated with A.U.S.A. Allison
Nichols, and the government consents to this request.

       Thank you for the Court’s consideration of this request.

                                                    Respectfully submitted,


                                                    ________/s/__________
                                                    Richard B. Lind

cc: All Counsel (by ECF)



                                              The sentencing of Defendant Cherry is adjourned to
                                              October 8, 2020 at 4:00 p.m.




                                               June 19, 2020
